Citation Nr: 1539698	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-28 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left great toe gout, to include as secondary to medication for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On his October 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge, sitting in Washington, DC.  The hearing was scheduled for August 2015 and subsequently cancelled by the Veteran.  He has not made any further inquiries regarding a hearing, and so the Board considers the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, a VA opinion was obtained with regard to a relationship between the Veteran's gout and his use of Maxzide as treatment for his hypertension.  The examiner offered a detailed rationale for an opinion that the gout was less likely than not proximately due to or a result of the Veteran's service-connected hypertension treated with Maxzide.  However, with regard to the question of whether the gout was aggravated beyond its natural progression by the Maxzide, the examiner stated "N/A."  The Board presumes the examiner meant "not applicable," which is incorrect as aggravation of his gout by the Maxzide is the Veteran's primary argument for his claim.  While the examiner may have thought the rationale for the opinion on causation rendered an opinion on aggravation unnecessary or intended that rationale to extend to the aggravation question, the Board cannot make assumptions about the examiner's thought process or intent in that regard.

In addition, the VA examiner identified uncontrolled hypertension as a cause of elevated uric acid levels.  The Veteran has claimed entitlement to service connection for gout in his left great toe as secondary to his use of Maxzide for his service-connected hypertension.  In December 2011, he was asked and explicitly denied that he was seeking service connection for the gout as secondary to the hypertension itself.  The Board is not obligated to consider all possible substantive theories of entitlement. See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).  However, the September 2014 VA examiner's comment that there may be a relationship between hypertension and gout, and indication in the file that the Veteran has taken multiple medications for his hypertension, but still experienced elevated blood pressure leads the Board to consider this theory of entitlement raised by the record.  Thus, the Board remands the appeal so that another VA opinion may be obtained.  

In addition, the most recent treatment evidence is dated in 2011, from Womack Army Hospital.  Thus, the Veteran should be asked to identify and, if necessary, authorize release to VA, any VA or private treatment he has received for his gout since February 2011.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all treatment providers for his gout since the February 2011 diagnosis and treatment and to authorize the release of their records to VA, if necessary, or to submit the record directly.  All requests and responses, positive and negative, must be documented in the claims file. 

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165, August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A (b) (2) (B)).

2. Return the claims file to the September 2014 VA examiner, or to an equally qualified examiner if that examiner is unavailable, for an addendum opinion that addresses whether the Veteran's gout of the left great toe was at least as likely as not (50 percent probability or more) aggravated by his use of Maxzide to treat his hypertension. 

In addition, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's gout of the left great toe was either caused or aggravated beyond its natural progression by his hypertension?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for any opinion offered must be provided.  The examiner's report must indicate that the Veteran's claims file was reviewed in connection with the opinion. 

If it is determined that another opinion cannot be rendered without an additional clinical examination, such examination should be scheduled.  

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




